Case: 17-40828      Document: 00514576869         Page: 1    Date Filed: 07/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 17-40828                                   FILED
                                  Summary Calendar                             July 30, 2018
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERICK OCHOA-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-1824-1


Before ELROD, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Erick Ochoa-Rodriguez, federal prisoner # 26617-379, was convicted of
two marijuana-related charges and was sentenced to serve 115 months in
prison and a four-year term of supervised release. Now, he moves this court
for authorization to proceed in forma pauperis (IFP) on appeal from the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion. We will not grant the motion
unless he shows that he has an arguable claim and that his appeal is thus


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40828   Document: 00514576869     Page: 2   Date Filed: 07/30/2018


                                No. 17-40828

taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997);
United States v. Boutwell, 896 F.2d 884, 889-90 (5th Cir. 1990) (one-judge
order); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      Our review of the record shows no abuse of discretion in connection with
the district court’s denial of Ochoa-Rodriguez’s motion. See United States v.
Henderson, 636 F.3d 713, 717 (5th Cir. 2011). Instead, this review shows that
the district court acted properly by first determining that Ochoa-Rodriguez
qualified for a reduction and then weighing the 18 U.S.C. § 3553(a) factors to
decide whether to exercise its discretion to grant this adjustment. See Dillon
v. United States, 560 U.S. 817, 826-27 (2010). Ochoa-Rodriguez has not shown
that this appeal is taken in good faith.    See Baugh, 117 F.3d at 201-02;
Boutwell, 896 F.2d at 889-90; Howard, 707 F.2d at 220. Accordingly, his IFP
motion is DENIED, and this appeal is DISMISSED AS FRIVOLOUS.




                                      2